Citation Nr: 0614259	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to May 1949.  
He died in February 2002 at the age of 74.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 letter determination of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The record does not establish that service connection has 
been established for the cause of the veteran's death.

2.  The veteran was not in receipt of either VA pension or 
compensation at the time of his death, nor was there a claim 
pending for such at the time of his death, nor was he 
receiving military retired pay in lieu of VA compensation at 
that time.

3.  The veteran was not hospitalized, or a resident of a 
nursing home or domiciliary, at the time of his death, nor 
had he been traveling pursuant to the receipt of treatment 
under VA auspices when he died.

4.  The veteran died leaving next of kin, his body was 
claimed, and he was not buried in a state cemetery.


CONCLUSION OF LAW

The criteria for the award of VA burial benefits have not 
been met.  38 C.F.R. §§ 3.1600, 1604, 1605 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (the VCAA)

The VCAA (see 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), includes an enhanced duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Board finds in the instant case that resolution of the 
issue on appeal is based on the operation of law and that the 
VCAA is not applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  See also VAOGCPREC 5-2004, Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

In the instant case, the facts are not in dispute.  
Resolution of the appellant's claim is dependent on 
interpretation of the statutes and regulations that set forth 
the criteria by which burial benefits can be awarded.  No 
additional amount of development could alter the factual 
record in this case, and no further assistance would aid the 
claimant in substantiating whether she is, or is not, 
entitled to burial benefits arising from the death of the 
veteran.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

The Board nonetheless notes that the RO included in a 
November 2003 letter to the appellant the requirements of the 
VCAA, including the responsibilities of VA and the claimant 
with respect to obtaining evidence. 

Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Legal Analysis

If a veteran's death is not service-connected, payment may be 
made toward the veteran's funeral and burial expenses, 
including transportation, subject to the following 
conditions:  (1) at the time of death the veteran was in 
receipt of pension or compensation; or (2) the veteran had an 
original or reopened claim pending for either pension or 
compensation at the time of death, and there was on the date 
of death sufficient evidence in the claims file to have 
supported an award; or (3) there is no next of kin and there 
are insufficient resources in the veteran's estate to cover 
burial and funeral expenses.  38 C.F.R. § 3.1600(b) (2005).

Expenses are payable if the veteran was in receipt of 
military retired pay in lieu of VA compensation.  38 C.F.R. 
§ 3.1600(b)(1) (2005).

Expenses are payable if a veteran dies from nonservice-
connected causes while hospitalized by VA, which requires 
either hospitalization at a VA facility or at a non-VA 
facility, pursuant to VA directive, for acute medical care.  
38 C.F.R. § 3.1600(c) (2005).  Hospitalization also includes 
residence at a domiciliary or nursing home under VA 
authority.

Expenses are also payable if the veteran died while traveling 
pursuant to VA authorization and at VA expense for the 
purpose of examination, treatment, or care.  38 C.F.R. 
§ 3.1605(a) (2005).

In the instant case, service connection has not been 
established for the cause of the veteran's death.  The 
veteran was not in receipt of either VA compensation or 
pension at the time of his death, nor does a review of his 
claims file indicate that a claim for either benefit had been 
pending on that date, or that he was receiving military 
retired pay in lieu of compensation or pension when he died.  
The appellant is his widow, and it is therefore obvious that 
he did not die without next of kin.  

In addition, the death certificate shows that the "facility 
name" where the veteran died was in fact his home address; 
that is, he died at home, and accordingly did not die at a VA 
hospital, at a non-VA medical facility where he was receiving 
treatment pursuant to VA directive, at a nursing home or 
domiciliary, or during transport to a medical facility.  

The Board acknowledges the appellant's contentions, to the 
effect that the veteran had not been admitted to a VA 
facility because his cancer was terminal.  While the Board is 
sympathetic to the appellant's argument, it must nevertheless 
be pointed out that the law sets out specific criteria that 
must be satisfied before VA burial benefits can be awarded, 
and does not allow the Board any discretion in this manner.  
The law, in this case, is dispositive.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) [where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  The 
appellant's claim for burial benefits, accordingly, fails.

The Board notes that the law also provides for the payment of 
plot or interment allowance in certain circumstances when 
death occurred after October 31, 1990, as it did here.  The 
law stipulates that, for such benefits, the deceased veteran 
must have been eligible for burial allowance pursuant to 
38 C.F.R. § 3.1600(b) or (c); his body was unclaimed; or he 
was buried in a state cemetery.  38 C.F.R. § 3.1600(f) 
(2005).  

Again, these criteria are not met.  The veteran, as was 
explained above, was not eligible for burial allowance, his 
body was not unclaimed, and he was not buried in a state 
cemetery.  Indeed, records do not show that he was in fact 
buried, but rather indicate that he was cremated, with no 
indication of subsequent interment (as reflected by incurred 
costs) at a columbarium.  Accordingly, a claim for payment of 
plot or interment allowance must fail.


ORDER

Entitlement to burial benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


